Section 12 of our original Practice Act, now § 5641 of the General Statutes, provides that "any person may be made a defendant who has or claims an interest in the controversy, or any part thereof, adverse to the plaintiff, or whom it is necessary, for a complete determination or settlement of any questions involved therein, to make a party." Section 3, Part 1, of the original rules framed to further the remedial intent of the Act, now § 120, p. 238 of the Practice Book, provides that "persons may be joined as defendants against whom the right to relief is alleged to exist in the alternative, although a right to relief against *Page 484 
one may be inconsistent with a right to relief against the other."
Form 15 of the Practice Book (p. 294) was furnished as a model for invoking relief under this statute in one class of cases coming within the purview of the rule. Alternative relief may be of two kinds. The more usual is the alternative relief based upon an alternative construction of the cause of action. Rule 137, Practice Book, 1908, p. 242. The statute and rule under consideration in express terms make the relief alternative with respect to the defendants. The phase of alternative relief based upon an alternative construction of the cause of action, and the remedial features of the Practice Act relating thereto, were fully discussed in the oft-cited case of Craft Refrigerating Machine Co. v. QuinnipiacBrewing Co., 63 Conn. 551, 29 A. 76. The statute (§ 5641) relating to joinder of parties defendant, has frequently been discussed by this court. We may refer to Fairfield v. Southport National Bank, 77 Conn. 423,59 A. 513.
But the specific question of the character and certainty of the allegations necessary to bring a case within Rule 120, does not seem to have been presented, nor do we recall any case where a complaint calling for relief against one or the other of two defendant, in the alternative, has been specifically examined by this court upon any question of pleading.
The substance of the complaint, set out fully in the statement of facts, is that upon the representation of one defendant, Mayo, that he was the agent of the other, the Radiator Company, the plaintiffs procured a purchaser of the Company, its business and assets, upon the terms accepted by Mayo; that thereafter Mayo refused to carry out the agreement with the purchaser; that the Radiator Company denied Mayo's agency, and that the plaintiffs have received nothing *Page 485 
for their services, though they procured a purchaser satisfactory to Mayo. The demurrer sustained is based upon three grounds: first, that there is no allegation that Mayo in fact had authority from the Radiator Company to make the contract with the plaintiffs. That is true. The utmost the plaintiffs allege in this respect is that Mayo represented that he had authority. Such was thought a sufficient allegation by the framers of Form 15. The second ground of demurrer is that there is no allegation that the Radiator Company made the contract with the plaintiffs, but only that Mayo represented that he was authorized by the Company to make it, and that this, joined with the failure to allege that Mayo was the duly authorized agent, constitutes a failure to state a cause of action against the Radiator Company. It is true that such an allegation is lacking. Again, the framers of Form 15 do not seem to have considered such an allegation necessary. The third ground of demurrer is that there is no allegation that the Radiator Company either made or authorized the making of the contract with the plaintiffs; but there is the allegation that the Company has always denied the agency. The only new thing here is the reference to the denial by the Radiator Company. This allegation of denial substantially follows Form 15. It is to be observed that an allegation that a claimed principal denies having authorized a claimed agency, is not an allegation that such agency was not authorized in fact. In short, all the reasons of demurrer here taken might equally well be taken against Form 15.
The real question, then, is whether any of the allegations shown by the demurrer to have been omitted, are essential to a good complaint brought under the provisions of § 5641 of the General Statutes and § 120 of the Rules. The notion at the basis of the demurrer *Page 486 
seems to have been that the complaint must contain affirmative and categorically certain allegations that each of the defendants is liable. This is claimed specifically in behalf of the Radiator Company, and the notion is equally applicable to Mayo. If the reason is sound, Mayo might have demurred because it was not alleged that he was in fact acting in his individual capacity and not as agent. The result would be that it would be impossible to truly state a case coming under this rule. It would require the plaintiff to resolve the very doubt which the rule authorizes him to refer to the court. If the pleader could honestly allege a positive liability as to either defendant, the reason for claiming alternative relief as to the defendants would cease to exist. The case would not come within the statute and the rule. The very reason for this form of complaint and prayer for relief is that the plaintiff, having a single cause of action against somebody, does not know which of the two defendants is liable. If he does know he cannot honestly allege doubt. The substance of his complaint is that he is entitled on his facts to relief from one or the other of the named defendants. The facts are all connected with and arise out of a single transaction; a single relief is demanded. Both defendants are interested adversely to the plaintiffs and adversely to each other. There cannot, paraphrasing the language of § 5641, be a complete determination or settlement of the questions involved in the single transaction set out in the complaint, without bringing in both parties, one of whom is upon the allegations certainly liable. The precise incidence of the relief claimed in an action of this sort, as well as the right to any relief, is to be determined by the court.
This kind of an action is one of the directly intended results of what is sometimes called the Reformed Procedure. *Page 487 
Section 13 of the Schedule to the original English Judicature Act of 1873 (L. R. Statutes, Vol. 8, 1873, p. 352) provides that "where in any action, whether founded upon contract or otherwise, the plaintiff is in doubt as to the person from whom he is entitled to redress, he may . . . join two or more defendants, to the intent that in such action the question as to which, if any, of the defendants is liable, and to what extent, may be determined as to all parties to the action." This section became § 6 of Order XVI, in the Schedule of Rules of Court adopted by Parliament in the amendment to the Judicature Act of 1873 (L. R. Statutes, Vol. 10, 1875, p. 792), and has continued to be the rule in England to the present time. Of this legislation Mellish, L. J., in Honduras Inter-OceanicRailway Co. v. Tucker, L. R. (1876-1877) 2 Ex. Div. 301, said (p. 306): "There can be no question that the intention of the legislature was that it should not be necessary for a plaintiff to bring an action first against A., and then against B., and to run the risk of the jury taking a contrary view of the evidence in the two cases, but that he should have both defendants before the court at once, and try it out between them." In the same case, which was one of disputed agency, Cockburn, C. J., said (p. 305): "But here we have a claim for redress against two persons arising out of a common transaction, to which both of them are alleged to have been parties — against the one as principal if the agent had authority to bind him, against the other who professed to be an agent, if he acted without authority. What the plaintiffs complain of is the nonperformance of a contract. If their claim is against Lefevre it is because the contract is broken; if it is against Tucker it is also because the contract has failed and remains unfulfilled. The only difference is that, although the redress claimed is the same, if there had *Page 488 
been separate actions, the process would have been different in the two actions. In the one it would have been on the contract; in the other on the special ground that the defendant professed to have authority which he had not, and so the contract failed. But whatever course was pursued the redress would, in both cases, have been for damages arising out of nonperformance of the contract." Sanderson v. Blyth TheatreCo., L. R. (1903) 2 K. B. Div. 533.
The rule above quoted from the Judicature Act was in substance adopted by statute in Rhode Island in 1876, and is § 20 of Chapter 283 of the Revision of 1909.Phenix Iron Foundry v. Lockwood, 21 Rawle I. 556,45 A. 546.
Our Practice Act of 1879, and the rule quoted above, give full force and effect to the proposition as stated by Mellish, L. J., and Cockburn, C. J., above. This procedure appears to be limited as to the jurisdictions in which it prevails. Note, 51 L.R.A. (N.S.) 640. However limited the jurisdictions in which this method of joining defendants may be adopted, the statute and the rule are perfectly definite and clear, reasonable and workable.
The defendant does not, indeed, in the demurrer now before us, specifically attack the theory of the Act. The reason we have referred briefly to the history of this procedure is to show that it appears, from the very language adopted, that the theory of a complaint of this sort is doubt, lack of certainty, as to which of two or more parties is liable, united with certainty as to a single transaction involving the liability of one or the other. The Judicature Act says when the plaintiff "is in doubt as to the person from whom he is entitled to redress"; the Rhode Island Act uses the same language. R. I. Gen. Laws, 1909, p. 999, § 20. Our rule does not use the expression "in doubt," but the words, "alleged *Page 489 
to exist in the alternative," coupled with the language of the statute, necessarily imply that the plaintiff is uncertain as to which is really liable. If the theory of the joinder is uncertainty as to the incidence of the liability, then all that the plaintiff can be required to do is to state the facts as and to the extent that he knows them, from which it inevitably follows that neither defendant can complain that the allegations against him are not more certain than the actual situation renders possible. We think that Form 15 and the count demurred to, are not open to the objections taken by the demurrer, and that the demurrer to the first count should have been overruled.
In the present case a count of an amended complaint was first successfully demurred to, whereupon the plaintiffs filed an entire substituted complaint in two counts. The plaintiffs base one ground of appeal upon error in sustaining the demurrer to the amended complaint. That demurrer is not before us. Whenever, after a demurrer sustained, the complaint or pleading demurred to is amended or a substitute filed, that demurrer and the pleading to which it relates are taken out of the case. The filing of the amendment or substitution, as the case may be, is a withdrawal of the first.Boland v. O'Neil, 72 Conn. 217, 220, 44 A. 15; Goodrich
v. Stanton, 71 Conn. 418, 424, 42 A. 74; Mitchell
v. Smith, 74 Conn. 125, 128, 49 A. 909; Pettus v.Gault, 81 Conn. 415, 418, 71 A. 509.
The present complaint is in two counts. The first count, already described, having been held bad as not stating a cause of action against the Radiator Company, that Company moved for judgment in its favor, and the court granted the motion and final judgment was rendered in its favor. But the complaint contained a second count in which were all the allegations of the first count, with a further allegation that *Page 490 
if the Radiator Company did not authorize Mayo as its agent, then Mayo was guilty of deceit. This second count only differs from the first in labelling the obligation of Mayo as grounded in deceit. Two counts were quite unnecessary to furnish the basis for the alternative relief sought. The whole case against both defendants was in the second count, and still remained for determination, and judgment should not, upon that state of the pleadings, have been rendered in favor of the Radiator Company, letting it out of the case entirely. This is not assigned as error, but the result necessarily follows from the fact that the second count, containing the whole case, remains to be answered to, and the rendering of judgment was an erroneous application of the ruling upon the demurrer to a single count. Apparently the parties and the court all treated the first count as directed against the Radiator Company, and the second count as against Mayo, while in fact each count was directed to both defendants and a second count was surplusage.
There was error in sustaining the demurrer to the first count of the substituted complaint and in rendering judgment upon the whole case in favor of the defendant Radiator Company.
   The judgment is reversed and the cause remanded to be proceeded with according to law.
In this opinion the other judges concurred.